UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7109



STEVE R. LUCAS,

                                             Petitioner - Appellant,

          versus

PARKER EVATT, Director, South Carolina Depart-
ment of Corrections; RICKIE HARRISON, Warden,
Manning Correctional Institute; ATTORNEY
GENERAL OF THE STATE OF SOUTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-94-3243-2-17AJ)


Submitted:   December 14, 1995            Decided:   January 11, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steve R. Lucas, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of probable cause to appeal and
dismiss the appeal on the reasoning of the district court. Lucas v.
Evatt, No. CA-94-3243-2-17AJ (D.S.C. June 29, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2